            Case 5:20-cv-02426-MAK Document 39 Filed 12/31/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM OMAR MEDINA                            : CIVIL ACTION
                                                :
                       v.                       : NO. 20-2426
                                                :
 ALFRED HALLMAN                                 :

                                            ORDER
       AND NOW, this 31st day of December 2020, upon considering Defendant Hallman’s

Motion to dismiss and Motion to strike (ECF Doc. No. 38) the pro se Plaintiff’s amended

Complaint (ECF Doc. No. 37), upon finding the amended Complaint does not state a claim or

cause of action but seemingly pleads additional facts possibly relevant to his existing claims, and

consistent with our screening obligations under 28 U.S.C. § 1915(e)(2)(B) while mindful of our

obligation to liberally construe pro se allegations, it is ORDERED Defendant Hallman’s Motion

(ECF Doc. No. 38) is GRANTED in part and DENIED in part:

       1.       We strike the proposed second amended Complaint (ECF Doc. No. 37) as not

sufficiently pleading new claims but not precluding evidence relating to the allegations should they

be admissible at trial; and,

       2.       We deny Defendant’s request for dismissal and the parties shall proceed under the

amended Complaint and Answer (ECF Doc. Nos. 11, 27) consistent with our November 3, 2020

Order (ECF Doc. No. 33).




                                                     KEARNEY, J.
